Citation Nr: 1212750	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  04-38 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer to include as due to exposure to Agent Orange.  

2.  Entitlement to service connection for erectile dysfunction to include as due to exposure to Agent Orange.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1968 to April 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2003 of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2007, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is in the record.

In February 2009, the Board remanded the case and asked the RO to obtain the Veteran's service personnel records and the Veteran's in-patient records from the hospital at Clark Air Force Base in the Republic of the Philippines.  The RO completed the requested additional development in August 2009 with a response that no records from the Clark Air Force Base could be found.  The personnel records were obtained in May 2009.  

In January 2010, the Board remanded the case and requested the RO to ask the proper Federal custodian for any record of a military flight for medical evacuations leaving Clark Air Force Base on or about December 26, 1969.  In April 2010, an archivist with the United States Navy stated that such records are only kept for three months after the flight.  

In December 2010, the Board remanded the and requested the RO to ask the proper Federal custodian for any record of a military flight for medical evacuations leaving Clark Air Force Base on or about December 26, 1969, and whether such flights routinely stopped in Vietnam before continuing on to the United States.  The RO received a response in February 2011 from a United States Air Force historian.  




As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Because the claim of service connection is based in part on exposure to certain herbicides, including an herbicide commonly referred to as Agent Orange, in which the exposure in service is on a vessel off the shore of Vietnam, the case was the subject of a judicial stay imposed in October 2007.  For consistency the term "Agent Orange" is used in this decision. 

In Haas v. Nicholson, 20 Vet. App. 257 (2006), the United States Court of Appeal for Veterans Claims (Veterans Court) reversed a Board decision, which denied service connection for diabetes mellitus, type 2, with peripheral neuropathy as a result of exposure to Agent Orange.  The Board determined that, although the appellant in Haas had served in the waters off the shore of the Republic of Vietnam, such service did not warrant application of the presumption of exposure to Agent Orange.  VA then appealed the decision of the Veterans Court to the United States Court of Appeals for the Federal Circuit. 

In January 2007, on a motion by the Secretary of VA, the Veterans Court issued a temporary stay on adjudication of cases at VA that were potentially affected by Haas.  Ribaudo v. Nicholson, 21 Vet. App. 16 (2007) (per curiam order). 

In April 2007, the Veterans Court issued an order in Ribaudo v. Nicholson, 21 Vet. App. 137 (2007) (per curiam order), which dissolved the temporary stay, and stayed VA's adjudication of all cases potentially impacted by Haas until such time as the Federal Circuit issued mandate in the pending appeal of the Haas decision. 







In May 2008, the United States Court of Appeals for Federal Circuit (Federal Circuit) reversed the Veteran's Court in Haas, holding that the Veterans Court had erred in rejecting VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Federal Circuit issued a mandate in Hass effective October 16, 2008. 

The Appellant in Haas then filed a petition for a writ of certiorari to the United States Supreme Court, which was denied on January 21, 2009.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525). 

As the stay of Haas- related cases is no longer in effect, and in light of the Supreme Court's denial of certiorari, the General Counsel of VA advised that the Board may resume adjudication of the previously stayed cases. 

And the Board is now proceeding with appellate review of the Veteran's claims.


FINDINGS OF FACT

1.  The Veteran did not serve within the land borders, including the inland waters, of Vietnam during the Vietnam era and actually exposure to Agent Orange is not shown.

2.  Prostate cancer was not affirmatively shown to have been present during service; prostate cancer was not manifested to a compensable degree within one year from the date of separation from service in April 1970; and prostate cancer, first diagnosed after service beyond the one- year presumptive period for a chronic disease, is unrelated to an injury, disease, or event in service. 



3.  Erectile dysfunction was not affirmatively shown to have been present during service; and erectile dysfunction, first diagnosed after service, is unrelated to an injury, disease, or event in service.  


CONCLUSION OF LAW

1.  Prostate cancer is not due to disease or injury that was incurred in or aggravated by service; prostate cancer as a chronic disease may not be presumed to have been incurred in service; and the presumption of exposure to Agent Orange and the presumption of service connection due to exposure to Agent Orange do not apply.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002 & 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  Erectile dysfunction was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  



Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in July 2003 and in July 2007.  The notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim). 


To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statements of the case, dated in October 2009, in October 2010, and in November 2011.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service personnel and treatment records, VA records, and private medical records.  The RO also attempted to obtain records or protocols regarding medical evacuation flights from the Phillipines to the United States.

The RO did not conduct a medical inquiry regarding the claim of service connection for prostate cancer as there is no evidence that the claimed disability may be associated with an established injury or disease or event in service, and a VA medical examination or VA medical opinion is not required under 38 C.F.R. § 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (wartime service).

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).






For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cancer, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not service in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.   Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159.



Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Facts

The Veteran asserts that that he developed prostate cancer and erectile dysfunction due to exposure to Agent Orange.  The Veteran states that he was exposed to Agent Orange while serving aboard the aircraft carrier, the USS Ranger (CV-61), while the ship was deployed in the Pacific in 1968 and 1969.  

In August 2007, the Veteran testified that while stationed aboard the USS Ranger (CVA-61), he was stationed off the coast of Vietnam and worked at the laundry duty station which included washing the clothes of shipmates who loaded Agent Orange onto planes.  He testified he was specifically told that the clothes had to be washed separately from the clothes of other shipmates and he recalled the clothes were sometime "wet" with some type of chemical that he believed was Agent Orange.  


The Veteran stated that he not on the deck to watch Agent Orange loaded onto planes and did not know whether the Agent Orange was stored in barrels aboard ship.  

The Veteran also stated he was treated fro injury at a hospital in the Philippines and in December 1969 he flew in a military medical evacuation plane from the Philippines with a stop in Vietnam, before continuing to the United States.  According to the Veteran, the plane flew to Saigon or Danang, Vietnam, where he and the other passenger got off the plane to allow seriously injured soldiers to board the plane and then he returned to the plane whereupon the plane flew straight to the United States.

The service personnel records show that the Veteran served aboard the USS Ranger and that the Veteran was transferred from the USS Ranger to the Clark Air Force Base hospital for a seizure disorder.  The records show that the Veteran was discharged from the hospital on the day after Christmas and sent to the United States for a Medical Board.  The records do not disclose by what route the Veteran was sent to the United States.  

The service treatment records establish that the Veteran started having seizures in September 1969 and as no etiology for the seizures could be established, it was determined the Veteran was unfit for active duty and received a medical discharge.  The Veteran is service-connected for seizures and he has been rated totally disabled due to the disability.  

The service treatment records do not contain any complaint, finding, history, symptom, treatment, or diagnosis of prostate cancer or erectile dysfunction.  







In April 2010, after the RO requested the records for medical evacuations leaving Clark Air Force Base on or about December 26, 1969, an archivist with the United States Navy stated that, following requirements for the Federal Aviation Administration, such records were only kept for three months after the flight and were not retained.  

In February 2011, the RO asked an Air Force historian for any record of military flights for medical evacuations leaving Clark Air Force Base on or about December 26, 1969, and whether such flights routinely stopped over in Vietnam before continuing on to the United States.  The historian responded that after reviewing numerous flight plans for five years of Vietnam- era airlifts, including areomedical evacuation aircraft, no such flight resulted in patients flying east from the Philippines to Vietnam or Thailand and then to the United States.  The historian stated that patients were sent from Vietnam to the Philippines for treatment and then returned to Vietnam.  Also, patients leaving Vietnam for the United States would travel to Clark Air Force Base for the additional passengers before the flight to the United States.  

After service in June 2002 the Veteran was diagnosed with prostate cancer.  He underwent a surgical procedure in September 2002.  He has developed additional residuals, including erectile dysfunction.  There is some suggestion in the medical records that the Veteran's erectile dysfunction may have predated the diagnosis of prostate cancer as erectile dysfunction was listed in the pre- operative history.  None of the records discuss whether the Veteran's prostate cancer or erectile dysfunction was related to exposure to Agent Orange or otherwise to service.  

Analysis

As the Veteran did not serve in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.




Theories of Service Connection, Excluding Exposure to Agent Orange

On the basis of the service treatment records alone, in the absence of any complaint, finding, history, symptom, treatment, or diagnosis of prostate cancer or erectile dysfunction, neither prostate cancer nor erectile dysfunction was affirmatively shown to have had onset during service and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

As there is no competent lay or medical evidence under 38 C.F.R. § 3.159 and Layno at 469-71 either contemporaneous with or after service that prostate cancer or erectile dysfunction was noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply and service connection under 38 C.F.R. § 3.303(b) (chronicity and continuity of symptomatology) is not established.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service).

After service, prostate cancer was first diagnosed in 2002 and prostate cancer was suspected in 2001.  In either event, prostate cancer was manifested more than 30 years after service, ending in 1970, well beyond the one-year presumptive period following separation from service for prostate cancer as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309 and presumptive service connection for prostate cancer as a chronic disease is not established.  Erectile dysfunction is not a chronic disease for the purpose of presumptive service connection under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309. 







As for service connection on the basis of the initial diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d), the Veteran as a lay person is competent to describe symptoms of a disease, which are within of personal knowledge, which comes through the use of the senses.  See Layno at 469-71.

Although the Veteran is competent to describe symptoms, prostate cancer is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of the disability is therefore medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage at 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation); see Jandreau at 1377, n. 4 (sometimes a layperson will be competent to identify a simple condition, for example, a broken leg, and sometimes not, for example, a form of cancer).   

Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377.  And, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

As the presence or diagnosis of prostate cancer cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, prostate cancer is not a simple medical condition that the Veteran is competent to identify.  



And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of prostate cancer. 

The Board has determined, however, that erectile dysfunction is a simple medical condition that the Veteran can identify as it is similar to other conditions that have been determined to be simple medical conditions that can be identified by a layman, such as, flat feet, certain skin conditions, tinnitus, and varicose veins.  See, Jandreau; Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

As for the Veteran describing a contemporaneous medical diagnosis and describing symptoms that later support a diagnosis by a medical professional, there is no evidence that a medical professional diagnosed prostate cancer or erectile dysfunction before 2002.  And no medical professional has related prostate cancer or erectile dysfunction to an injury, disease, or event in service.

Also the Veteran does not argue and the record does not contain competent evidence, lay or medical, that links prostate cancer or erectile dysfunction to an injury, disease, or event in service, excluding exposure to Agent Orange, which will be addressed separately, and in the absence of competent evidence suggesting such an association, but is too equivocal or lacking in specificity to support a decision on the merits, and in the absence of credible evidence of continuity of symptomatology, there is no possible association with service, and VA is not required to further develop the claims on the theory of direct service connection under 38 C.F.R. § 3.303(d), excluding exposure to Agent Orange, by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  





To the extent the Veteran implies a causal relationship between prostate cancer and erectile dysfunction to service, the "nexus" requirement, such an implication would constitute the Veteran's opinion, but such an opinion would require specialized education, training, or experience, which has not been factually established. 

It is the Veteran's general evidentiary burden to establish all elements of his claim, including the nexus requirement under 38 C.F.R. § 3.303(d). 38 U.S.C.A. § 5107(a).  Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009).  In the absence of any such competent evidence, the preponderance of the evidence is against the claims that prostate cancer or erectile dysfunction was due to an injury, disease, or event in service, excluding exposure to Agent Orange, under 38 C.F.R. § 3.303(d), or under 38 U.S.C.A. § 1110 or § 1112 and 38 C.F.R. § 3.303(a) and (b) as previously discussed. 

As service connection for prostate cancer is not established, the Board does not reach the question of secondary service connection under 38 C.F.R. § 3.310 for erectile dysfunction. 

For the purpose of deciding the theories of service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(a), (b), and (d), and presumptive service connection for a chronic disease under 38 U.S.C.A. § 1112 as implemented by 38 C.F.R. §§ 3.307and 3.309, the Board need not reach the question of the Veteran's credibility as the Veteran does not allege continuity of symptomatology and as there is no competent evidence to support the claims.  In other words, there is no competent evidence of a material issue of fact, that is, prostate cancer or erectile dysfunction is causally related to an injury, disease, or event in service.  See Rucker at 74 (competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible). 

In the absence of any such competent evidence, the preponderance of the evidence is against the claims under the theories of service connection as previously discussed and the benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).


Alleged Exposure to Agent Orange

A Veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. Cir. 2008). 

It is not clear if the Veteran is arguing that erectile dysfunction was caused by exposure to Agent Orange or that it is a complication of prostate cancer.  The  Secretary of VA has determined that a presumption of service connection based on exposure to certain herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341 -346 (1994); 61 Fed. Reg. 41442 -41449 and 57586-57589 (1996); 67 Fed. Reg. 42600 - 42608 (2002); 68 Fed. Reg. 27630 -27641 (2003); 72 Fed. Reg. 32395 -32407 (2007). 

Erectile dysfunction is not on the list of diseases subject to presumptive service connection under 38 C.F.R. § 3.309(e), so service connection for erectile dysfunction due to exposure to Agent Orange on a presumptive bases under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) is not established.  






It will be considered to the extent that it is a complication of prostate cancer and prostate cancer is on the list of diseases subject to presumptive service connection due to exposure to Agent Orange under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e).

The Veteran asserts that after he developed seizures he was initially evaluated in the Philippines and then he was transferred to the United States by plane that first landed in Vietnam before proceeding to the United States.  

There has been no documentation that the Veteran's medical evacuation flight left the Philippines, flew to Vietnam, and then flew to the United States.  

Furthermore, a United States Air Force historian, based upon review of five years of documentation regarding medical evacuations, found no instance where a medical evacuation flight during the Vietnam era flew from the Philippines to Vietnam to the United States.  The historian did find flights that originated in Vietnam then flew to the Philippines before continuing on to the United States. 

While the Veteran is competent to describe what he has personally experienced and the Board does not question his credibility, it is the Board's responsibility to assess the probative value of proffered evidence.  See Rucker at 74. 

The Board places more weight on the service department historian's extensive review of documents over a five year period that established that medical flights from the Philippines did not go to Vietnam.  The Board places greater weight on the official service department records than the Veteran's recollection more that 30 years after his flight to the States in 1969.  
 
For the foregoing reasons, then, the Board finds the Veteran was not present in Vietnam, and there is no presumption of exposure to Agent Orange.



Further, although the Veteran has not asserted exposure by the theory that the USS Ranger was in the territorial waters of Vietnam, the theory that Agent Orange could contaminate a ship due to its proximity to the Vietnam coast, triggering the presumption of exposure to Agent Orange, was rejected in Haas.

The Veteran also argues that he was exposed to Agent Orange performing his duties doing the laundry of his shipmates.  During that time, the Veteran asserted other members of the USS Ranger handled Agent Orange and loaded the herbicides onto planes aboard ship.  He admits he was only told that the shipmates were handling Agent Orange.

The Veteran has not presented any evidence that Agent Orange was actually stored aboard the USS Ranger and that he was actually exposed to Agent Orange aboard ship.  

Furthermore, the Joint Services Records and Research Center (JSRRC) has determined there is no evidence that US Naval vessels transported, used, stored, or tested herbicides such as Agent Orange.  The JSRRC did not find evidence that crewman on ship were exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  The Board therefore finds that the Veteran was not exposed to Agent Orange while he was aboard the USS Ranger.  See M21-1MR, Part IV, Subpart ii, 2.C.10.l.m.

For this reason, the Board concludes that the Veteran was not exposed to Agent Orange while serving on the USS Ranger and presumptive service connection for prostate cancer due to exposure to Agent Orange under 38 U.S.C.A. § 1116 is not established.  . 

As the Board finds that the Veteran was not actually exposure to Agent Orange, the Board need not reach the question of exposure actually causing the claimed disability of prostate cancer or erectile dysfunction.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 





Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994)

Apart from the issue of actual exposure to Agent Orange, which has not been established, the Veteran has expressed the opinion that prostate cancer and erectile dysfunction are caused by exposure to Agent Orange.  

Under certain circumstances, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau, 492 F.3d at 1377.

It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer an opinion on the cause of prostate cancer or erectile dysfunction, and the Veteran's lay opinion on causation is not competent evidence, and the Veteran's opinion is not admissible as evidence.











For the above reasons, the Board finds that the preponderance of the evidence of record is against the claims of service connection for prostate cancer and erectile dysfunction, based on the applicable theories of service connection, including alleged exposure to Agent Orange, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER


Service connection for prostate cancer is denied.

Service connection for erectile dysfunction is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


